Citation Nr: 1223558	
Decision Date: 07/09/12    Archive Date: 07/18/12

DOCKET NO.  08-01 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for degenerative arthritis changes in the medial compartment and femorotibial joint of the left knee and whether the condition is considered static and subject to a future examination.  

2.  Whether the condition of degenerative arthritic changes in the medial compartment and femorotibial joint of the right knee is considered static and subject to a future examination.   

3.  Whether the condition of scars of the bilateral feet is considered static and subject to a future examination.   

4.  Whether new and material evidence has been received in order to reopen a claim for service connection for urinary incontinence; and if so, whether entitlement to service connection is warranted.

5.  Whether new and material evidence has been received in order to reopen a claim for service connection for sinusitis; and if so, whether entitlement to service connection is warranted.

6.  Whether new and material evidence has been received in order to reopen a claim for service connection for tinnitus; and if so, whether entitlement to service connection is warranted.

7.  Whether new and material evidence has been received in order to reopen a claim for service connection for a low back disorder; and if so, whether entitlement to service connection is warranted.

8.  Entitlement to a disability rating in excess of 20 percent for status-post bunionectomy with k-wire fixation of the left first metatarsal phalangeal joint and arthroplasty of second proximal interphalangeal joint with neuritis of toes 1 and 2.  

9.  Entitlement to an initial disability rating in excess of 30 percent for an acquired psychiatric disorder, diagnosed as anxiety disorder.  

10.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to June 29, 2005.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. R. dela Rosa, Associate Counsel

INTRODUCTION

The Veteran had active military service from February 1986 to October 1994. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 1997, June 2006, August 2006, and October 2007 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

In this regard, the March 1997 rating decision determined that new and material evidence had not been received in order to reopen a claim of entitlement to service connection for urinary incontinence.  In the June 2006 rating decision, the RO denied service connection for sinusitis, tinnitus, and a back disorder.  Such decision also granted a TDIU effective June 29, 2005.  However, as the Veteran's claims of entitlement to service connection for sinusitis, tinnitus, and a back disorder were previously denied in a June 2002 Board decision, they are characterized as shown on the first page of this decision as new and material evidence claims.  In this regard, the Board acknowledges that, at the time of the Veteran's hearings before the Decision Review Officer (DRO) and the undersigned, such issues were characterized as service connection claims.  As the Board herein reopens them, there is no prejudice to the Veteran as the result of the prior mischaracterizations of such issues.   

Additionally, in an August 2006 rating decision, the RO implemented the Board's grant of service connection for an acquired psychiatric disorder and assigned an initial 30 percent rating, effective July 12, 1996.  Finally, in the October 2007 rating decision, the RO granted service connection for neuritis of left toes 1 and 2 and continued the 20 percent rating for the Veteran's recharacterized disability of status-post bunionectomy with k-wire fixation of the left first metatarsal phalangeal joint and arthroplasty of second proximal interphalangeal joint with neuritis of toes 1 and 2.  Such decision also granted service connection for arthritis of the left and right knees and continued the 20 percent rating for her recharacterized disabilities of degenerative arthritis changes in the medial compartment and femorotibial joint of the left knee and degenerative arthritic changes in the medial compartment and femorotibial joint of the right knee, respectively.  The October 2007 rating decision also continued the Veteran's 10 percent rating for scars of the bilateral feet.   

The Board notes that pursuant to Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), a claim for TDIU is considered "part and parcel" of an increased rating claim where evidence of unemployability is submitted during the course of an appeal.  In this case, the RO awarded a TDIU in the June 2006 rating decision as of June 29, 2005, the date VA received her TDIU claim.  However, as the Veteran has alleged that she has been unemployable since 1996, during the pendency of her claim for a higher initial rating for her service-connected psychiatric disorder, the Board will consider whether she is entitled to a TDIU for the period prior to June 29, 2005.  Therefore, such issue has been included on the title page of this decision.

In May 2010, the Veteran appeared at a hearing before a DRO at the RO.  Additionally, in April 2012, a hearing was held before the undersigned Acting Veterans Law Judge sitting at the RO.  The transcripts of both hearings are of record.  Evidence was thereafter submitted directly to the Board with a waiver of agency of original jurisdiction (AOJ) consideration.  See 38 C.F.R. § 20.1304 (2011).  Therefore, the Board may properly consider this evidence in the first instance. 

The issues of entitlement to service connection for urinary incontinence, sinusitis, tinnitus, and a low back disorder; and entitlement to increased ratings for an acquired psychiatric disorder and status-post bunionectomy with k-wire fixation of the left first metatarsal phalangeal joint and arthroplasty of second proximal interphalangeal joint with neuritis of toes 1 and 2, and entitlement to a TDIU prior to June 29, 2005, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.



FINDINGS OF FACT

1.  At the April 10, 2012, Board hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew her appeal pertaining to the issues of entitlement to a disability rating in excess of 20 percent for degenerative arthritis changes in the medial compartment and femorotibial joint of the left knee and whether the condition is considered static and subject to a future examination; whether the condition of degenerative arthritic changes in the medial compartment and femorotibial joint of the right knee is considered static and subject to a future examination; and, whether the condition of scars of the bilateral feet is considered static and subject to a future examination.   

3.  An unappealed May 1995 rating decision denied service connection for urinary incontinence on the basis that there was no evidence showing that the Veteran had a current diagnosis of urinary incontinence.

4.  Evidence added to the record since the final May 1995 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for urinary incontinence.  

5.  An unappealed June 2002 Board decision denied service connection for sinusitis on the basis that there was no evidence showing that the Veteran had a current diagnosis of sinusitis and there was no medical opinion linking the Veteran's complaints with military service.  

6.  Evidence added to the record since the final June 2002 Board denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection sinusitis.  

7.  An unappealed June 2002 Board decision denied service connection for tinnitus on the basis that there was no evidence showing that the Veteran had a current diagnosis of tinnitus.  

8.  Evidence added to the record since the final June 2002 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for tinnitus.  

9.  An unappealed June 2002 Board decision denied service connection for a low back condition on the basis that there was no evidence showing that the Veteran's diagnosis of scoliosis has been attributed to military service and denied service connection for a pre-existing low back condition because the evidence did not show that the Veteran's limb length problems were aggravated by service.  

10.  Evidence added to the record since the final June 2002 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a low back disorder.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal concerning the issue of entitlement to a disability rating in excess of 20 percent for degenerative arthritis changes in the medial compartment and femorotibial joint of the left knee and whether the condition is considered static and subject to a future examination, by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

2.  The criteria for withdrawal of the appeal concerning whether the condition of degenerative arthritic changes in the medial compartment and femorotibial joint of the right knee is considered static and subject to a future examination by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§ 20.204 (2011).

3.  The criteria for withdrawal of the appeal concerning whether the condition of scars of the bilateral feet is considered static and subject to a future examination by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

4.  The May 1995 rating decision denying service connection for urinary incontinence is final.  38 U.S.C.A. § 7105(c) (West 1991) [(West 2002)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1994) [(2011)].

5.  New and material evidence sufficient to reopen the Veteran's claim for service connection for urinary incontinence has been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  

6.  The June 2002 Board decision denying service connection for sinusitis is final.  38 U.S.C.A. § 7104(b) (West 1991) [(West 2002)]; 38 C.F.R. § 20.1100 (2001) [(2011)].
 
7.  New and material evidence sufficient to reopen the Veteran's claim for service connection for sinusitis has been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  

8.  The June 2002 Board decision denying service connection for tinnitus is final.  38 U.S.C.A. § 7104(b) (West 1991) [(West 2002)]; 38 C.F.R. § 20.1100 (2001) [(2011)].

9.  New and material evidence sufficient to reopen the Veteran's claim for service connection for tinnitus has been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  

10.  The June 2002 Board decision denying service connection for a low back condition is final.  38 U.S.C.A. § 7104(b) (West 1991) [(West 2002)]; 38 C.F.R. 
§ 20.1100 (2001) [(2011)].

11.  New and material evidence sufficient to reopen the Veteran's claim for service connection for a low back condition has been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the claims that were withdrawn by the Veteran, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations  as such are dismissed herein.  Likewise, as the Board's decision to reopen the Veteran's claims of entitlement to service connection for urinary incontinence, sinusitis, tinnitus, and a low back disorder is completely favorable, no further action is required to comply with the VCAA and implementing regulations.  However, consideration of the merits of the issues, is deferred pending additional development consistent with the VCAA.

Withdrawn Claims

On April 10, 2012, the Veteran testified at a Board hearing over which the undersigned Acting Veterans Law Judge presided.  At the hearing, the Veteran indicated that she wished to withdraw from appellate consideration her claims regarding entitlement to a disability rating in excess of 20 percent for degenerative arthritis changes in the medial compartment and femorotibial joint of the left knee and whether the condition is considered static and subject to a future examination; whether the evaluation of degenerative arthritic changes in the medial compartment and femorotibial joint of the right knee is considered static and subject to a future examination; and whether the evaluation of scars of the bilateral feet is considered static and subject to a future examination.  

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  

The Board finds that the Veteran's statement indicating her intention to withdraw her appeals regarding these issues, once transcribed as a part of the record of her hearing, satisfies the requirements for the withdrawal of a substantive appeal.  See, e.g., Tomlin v. Brown, 5 Vet. App. 355 (1993). 

As the Veteran has withdrawn her appeals as to the claims of entitlement to a disability rating in excess of 20 percent for degenerative arthritis changes in the medial compartment and femorotibial joint of the left knee and whether the condition is considered static and subject to a future examination; whether the evaluation of degenerative arthritic changes in the medial compartment and femorotibial joint of the right knee is considered static and subject to a future examination; and whether the evaluation of scars of the bilateral feet is considered static and subject to a future examination, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to these issues and they are dismissed.

New and Material Evidence Claims

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to the VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Board notes that a change in diagnosis or specificity of the claim must be carefully considered in determining the etiology of a potentially service-connected condition and whether the new diagnosis is a progression of the prior diagnosis, correction of an error in diagnosis, or development of a new and separate condition.  38 C.F.R. § 4.13, 4.125 (2011); Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); see also Velez v. Shinseki, 23 Vet. App. 199 (2009).  

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.   

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Urinary Incontinence

In a rating decision issued in May 1995, the RO denied service connection for urinary incontinence on the basis that there was no evidence showing that the Veteran had a current diagnosis of urinary incontinence.  A notice of disagreement was not filed and the decision became final.  38 U.S.C.A. § 7105(c) (West 1991) [(West 2002)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1994) [(2011)].  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claim for service connection for urinary incontinence was received prior to the expiration of the appeal period stemming from the May 1995 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

The Veteran filed a claim to reopen in August 1996.  Her current claim for service connection for urinary incontinence is based on the same factual basis as the previously denied claim of urinary incontinence, therefore, new and material evidence is necessary to reopen the claims.  Boggs, supra.  

The evidence of record at the time of the May 1995 rating decision included the Veteran's service treatment records (STRs).  STRs include a January 1994 complaint of urinary frequency with small amounts of urine.  The diagnosis was urinary tract infection.  In October 1994, the Veteran reported a history of urinary incontinence.  In December 1994 the Veteran was accorded a compensation and pension (C&P) general medical examination which marked the Veteran's genitourinary system as normal.  

The evidence received since the May 1995 rating decision denying service connection includes an October 1996 complaint of frequent urination with burning.  The assessment was rule out urinary tract infection and 2 1/2 weeks pregnancy.  The Veteran again complained of urinary incontinence in August 1997.  VA medical records include an active problems list that includes urinary urgency of unknown etiology.  VA medical records also show complaints of urinary incontinence and urgency.  A May 2006 VA general medical examination diagnosed the Veteran with urinary tract infection.  During her Board hearing, the Veteran testified that she has urinary incontinence off and on and stated that she did not have this problem before service.  She also testified that her urinary incontinence began in service.  See April 2012 Board hearing transcript pp. 16-18.

The Board must presume the credibility of this evidence for the purpose of reopening the claim.  Justus, 3 Vet. App. 510.  The Veteran's hearing testimony is not cumulative and raises the possibility that the Veteran's current urinary incontinence condition is related to symptoms that the Veteran reported started in service and continued thereafter.  See Shade, supra.  Upon so doing the Board finds that the evidence constitutes new and material evidence in that it is of such significance that it raises a reasonable possibility of substantiating the Veteran's claim for service connection when considered with previous evidence of record.  In this regard, the Board finds that the newly received evidence triggers VA's duty to assist the Veteran in providing her with a VA examination.  Id.  The newly submitted evidence thus raises a reasonable possibility of substantiating the Veteran's claims for service connection.  New and material evidence having been found, the Veteran's claim for service connection must be reopened.  38 C.F.R. 
§ 3.156. 

Sinusitis

In a decision issued in June 2002, the Board denied service connection for sinusitis, finding that there is no evidence of a current diagnosis of sinusitis and no medical opinion etiologically linking any sinus complaints with the Veteran's military service.  As the Veteran did not appeal the decision to the Court, the June 2002 Board decision is final.  38 U.S.C.A. § 7104(b) (West 1991) [(West 2002)]; 38 C.F.R. § 20.1100 (2001) [(2011)].

The Veteran filed a claim to reopen in June 2005.  Her current claim for service connection for recurrent sinusitis is based on the same factual basis as the previously claimed sinusitis, therefore, new and material evidence is necessary to reopen the claim.  Boggs, supra.  

The evidence of record at the time of the June 2002 Board decision included the Veteran's STRs that showed a May 1991 view of the paranasal sinuses which revealed no evidence of intrasinus fluid or mucosal thickening.  A June 1991 record showed diagnosis of clinical sinusitis.  A July 1994 note showed that she was given prescription medication for sinusitis.  STRs also show the Veteran was treated for upper respiratory infections and pharyngitis.  A December 1994 VA general medical examination showed a diagnosis of sinusitis.  In a May 1997 VA audio examination, the Veteran reported that she has had some sinus problems in the past.  During a December 1998 personal hearing before a hearing officer, the Veteran testified that she would have sinus problems once or twice a month.  During a Board hearing, the Veteran testified that her sinusitis started on active duty and stated that she was given medication on active duty.  See November 2001 Board hearing transcript pp. 17-18.

The evidence received since the June 2002 Board decision denying service connection includes VA medical records showing complaints of clogged sinuses.  An active problems list contained in VA medical records includes sinusitis.  VA medical records also show complaints of sinus drainage and complaints of her sinuses bothering her.  During her Board hearing, the Veteran testified that she did not have sinus issues prior to active duty.  See April 2012 Board hearing transcript p. 23.  She also testified that she has had problems since that time and would get sinus infections at different times and has been treated in the emergency room.  See April 2012 Board hearing transcript pp. 9-11.  

The Board must presume the credibility of this evidence for the purpose of reopening the claim.  Justus, 3 Vet. App. 510.  The Veteran's hearing testimony is not cumulative and raises the possibility that the Veteran's current sinus complaints are related to symptoms that the Veteran reported started in service and continued thereafter.  See Shade, 24 Vet. App. 110.  Upon so doing the Board finds that the evidence constitutes new and material evidence in that it is of such significance that it raises a reasonable possibility of substantiating the Veteran's claim for service connection when considered with previous evidence of record.  In this regard, the Board finds that the newly received evidence triggers VA's duty to assist the Veteran in providing her with a VA examination.  Id.  The newly submitted evidence thus raises a reasonable possibility of substantiating the Veteran's claims for service connection.  New and material evidence having been found, the Veteran's claim for service connection must be reopened.  38 C.F.R. § 3.156. 

Tinnitus

In a decision dated in June 2002, the Board denied service connection for tinnitus finding that there is no evidence that the Veteran was exposed to noise during service and there is no medical evidence to establish that the Veteran has a diagnosis of tinnitus.  As the Veteran did not appeal the decision to the Court, the June 2002 Board decision is final.  38 U.S.C.A. § 7104(b) (West 1991) [(West 2002)]; 38 C.F.R. § 20.1100 (2001) [(2011)].

The Veteran filed a claim to reopen in June 2005.  Her current claim for service connection for a bilateral ear condition is based on the same factual basis as the previously claimed tinnitus, therefore, new and material evidence is necessary to reopen the claim.  Boggs, supra.  

The evidence of record at the time of the June 2002 Board decision included a December 1994 VA audio examination during which the Veteran reported a gradual onset of tinnitus four to five years ago that she described as a bilateral, periodic, buzzing sound.  In a May 1997 VA audio examination, the Veteran reported occasional tinnitus.  She reported bilateral intermittent tinnitus with an onset of a number of years ago; she could not attribute the tinnitus to a cause or incident.  During a Board hearing, the Veteran testified that she was around machines that tested aircrafts while in service.  She further testified that she had ringing in her ears every now and then.  See November 2001 Board hearing transcript pp. 16-17.  

The evidence received since the June 2002 Board decision denying service connection includes VA medical records including an active problems list that includes tinnitus.  In a May 2006 VA general medical examination, the Veteran reported ringing in her ears that was not constant.  VA medical records show complaints of bilateral tinnitus.  During her Board hearing, the Veteran testified that she had intermittent tinnitus that lasted for 30 minutes at a time.  She further testified that the ringing began in service and that she still experienced it.  See April 2012 Board hearing transcript pp. 7, 19.  

The Board must presume the credibility of this evidence for the purpose of reopening the claim.  Justus, 3 Vet. App. 510.  The Veteran's hearing testimony is not cumulative and raises the possibility that the Veteran's current tinnitus complaints are related to symptoms that the Veteran reported started in service and continued thereafter.  See Shade, 24 Vet. App. 110.  Upon so doing the Board finds that the evidence constitutes new and material evidence in that it is of such significance that it raises a reasonable possibility of substantiating the Veteran's claim for service connection when considered with previous evidence of record.  In this regard, the Board finds that the newly received evidence triggers VA's duty to assist the Veteran in providing her with a VA examination.  Id.  The newly submitted evidence thus raises a reasonable possibility of substantiating the Veteran's claims for service connection.  New and material evidence having been found, the Veteran's claim for service connection must be reopened.  38 C.F.R. § 3.156. 

Low Back Disorder

In a decision dated in June 2002, the Board denied service connection for a low back condition finding that there is no evidence of a chronic back condition and that the Veteran's low back pain was due to the uneven length of her legs, which was not caused by active military service.  As the Veteran did not appeal the decision to the Court, the June 2002 Board decision is final.  38 U.S.C.A. § 7104(b) (West 1991) [(West 2002)]; 38 C.F.R. § 20.1100 (2001) [(2011)].

The Veteran filed a claim to reopen in June 2005.  Her current claim for service connection for a back condition is based on the same factual basis as the previously claimed low back condition therefore, new and material evidence is necessary to reopen the claim.  Boggs, supra.  

The evidence of record at the time of the June 2002 Board decision included the Veteran's STRs which show several complaints of low back pain.  In October 1991, the Veteran complained of low back pain and was diagnosed with myofascial pain.  A November 1991 letter from a private chiropractor revealed palpable lumbar muscle spasms.  In August 1993, the Veteran was diagnosed with chronic low back pain.  An August 1994 x-ray revealed a normal back.  In August 1994, the Veteran was diagnosed with mechanical low back pain and was diagnosed with scoliosis.  In a December 1994 VA general medical examination, the Veteran reported a history of scoliosis with the left lower extremity being longer than the right lower extremity.  She reported that she has had lower back pain for the past four to five years.  The diagnosis was scoliosis due to differing limb lengths and the examiner found that this diagnosis was the probable cause of the Veteran's low back pain.  VA medical records show complaints of low back pain.  Diagnoses include acute and chronic low back pain and low back strain.  An August 2000 VA general medical examination diagnosed the Veteran with low back pain.  During a Board hearing, the Veteran testified that she had to lift boxes in service as a customer account representative.  She testified that she was treated in service for her back and went to physical therapy.  See November 2001 Board hearing transcript pp. 13-16.

The evidence received since the June 2002 Board decision denying service connection includes VA medical records including an active problems list that includes low back pain.  During her Board hearing, the Veteran testified that she was instructing and heard a crack in her back.  She further testified that she went to the emergency room; she has had problems with her back since she was discharged.  See April 2012 Board hearing transcript pp. 20-22.  

The Board must presume the credibility of this evidence for the purpose of reopening the claim.  Justus, 3 Vet. App. 510.  The Veteran's hearing testimony is not cumulative and raises the possibility that the Veteran's current low back complaints are related to symptoms that the Veteran reported started in service and continued thereafter.  See Shade, 24 Vet. App. 110.  Upon so doing the Board finds that the evidence constitutes new and material evidence in that it is of such significance that it raises a reasonable possibility of substantiating the Veteran's claim for service connection when considered with previous evidence of record.  In this regard, the Board finds that the newly received evidence triggers VA's duty to assist the Veteran in providing her with a VA examination.  Id.  The newly submitted evidence thus raises a reasonable possibility of substantiating the Veteran's claims for service connection.  New and material evidence having been found, the Veteran's claim for service connection must be reopened.  38 C.F.R. 
§ 3.156. 



ORDER

The appeal for entitlement to a disability rating in excess of 20 percent for degenerative arthritis changes in the medial compartment and femorotibial joint of the left knee and whether the condition is considered static and subject to a future examination is dismissed.

The appeal for whether the condition of degenerative arthritic changes in the medial compartment and femorotibial joint of the right knee is considered static and subject to a future examination is dismissed.

The appeal for whether the condition of scars of the bilateral feet is considered static and subject to a future examination is dismissed.

New and material evidence having been received, the petition to reopen the Veteran's claim for service connection for urinary incontinence is granted and, to that extent only, the appeal is granted.

New and material evidence having been received, the petition to reopen the Veteran's claim for service connection for sinusitis is granted and, to that extent only, the appeal is granted.

New and material evidence having been received, the petition to reopen the Veteran's claim for service connection for tinnitus is granted and, to that extent only, the appeal is granted.

New and material evidence having been received, the petition to reopen the Veteran's claim for service connection for a low back disorder is granted and, to that extent only, the appeal is granted.



REMAND

With respect to the Veteran's reopened claims and the remainder of issues on appeal, the Board finds that a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide her claims so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.

With respect to the service connection claims, the Board finds that a remand is necessary in order to afford the Veteran VA examinations so as to determine the current nature and etiology of each disorder.  In this regard, with respect to her urinary incontinence, her STRs reflect complaints of urinary frequency with a diagnosis of urinary tract infection and urinary incontinence.  Furthermore, post-service treatment records reflect complaints of urinary incontinence and treatment for urinary tract infections.  Additionally, the Veteran testified that she had experienced urinary incontinence on and off since her service discharge.  As such, a VA examination is necessary in order to determine whether her current symptomatology is related to her military service, to include her in-service complaints and treatment. 

 Likewise, the Veteran's STRs reflect treatment for sinusitis, upper respiratory infections, and pharyngitis.  Post-service treatment records also reflect treatment for sinusitis and the Veteran has testified that she has sinus problems once or twice a month.  Therefore, a VA examination is necessary in order to determine whether her current sinus problems are related to her military service, to include her treatment for sinusitis, upper respiratory infections, and pharyngitis.

Relevant to the Veteran's tinnitus, she has testified to in-service noise exposure as a result being around machines that tested aircraft.  Furthermore, she has offered testimony indicating that her tinnitus began in service and has continued to the present time.  As such, a VA examination is needed in order to determine whether her tinnitus is related to her in-service noise exposure.

Pertinent to the Veteran's low back, her STRs reveal complaints of low back pain with varying diagnoses.  She also testified to in-service duties of lifting boxes repeatedly.  Likewise, after service, she continued to be seen for complaints of low back pain.  Therefore, a VA examination is necessary in order to determine whether her current low back disorder is caused or aggravated by her military service.  In this regard, the Board notes that the Veteran has been diagnosed with scoliosis.  VA's General Counsel has indicated that there is a distinction between a congenital or developmental "disease" and a congenital "defect" for service connection purposes.  Congenital diseases may be recognized as service connected if the evidence as a whole shows aggravation in service within the meaning of VA regulations.  38 C.F.R. § 3.306.  However, congenital or developmental defects are not service connectable in their own right, although service connection may be granted for additional disability due to disease or injury superimposed upon a defect during service.  VAOPGCPREC 82-90 (1990).   Therefore, if scoliosis is diagnosed on examination, the examiner should then determine: (i) whether it constitutes a congenital defect, and, if so, whether there is any additional disability due to a superimposed disease or injury during service; or (ii) whether it constitutes a congenital disease, and, if so, whether it was aggravated by her period of active service beyond the natural progression.

The Board further finds that the Veteran should be afforded VA examinations so as to determine the current nature and severity of her service-connected acquired psychiatric disorder and status-post bunionectomy with k-wire fixation of the left first metatarsal phalangeal joint and arthroplasty of second proximal interphalangeal joint with neuritis of toes 1 and 2.  In this regard, she was last examined for both disabilities by VA in December 2010, but has testified that her symptomatology has increased in severity since such examinations.  With respect to her acquired psychiatric disorder, she testified in April 2012 that she experienced suicidal thoughts, exhibited obsessional rituals, had bouts of insomnia, and outbursts of anger.  See April 2012 Board hearing transcript pp. 25-29.  Relevant to her left toes, the Veteran testified that her bunion problem resulted in pain and difficulty walking due to a feeling of pins stuck in the bottom of her feet.  She indicated that she had to wear certain shoes and further stated that her joint was fixed and not bendable.  She stated that she could not walk as freely as she wanted to and limped.  She further testified that her toe was numb and stated that the pain immobilized her.  As the Veteran's testimony indicates that her symptoms have worsened since her last examination, VA is required to afford her a contemporaneous VA examination to assess the current nature, extent, and severity of her disabilities.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

The Board notes that the Veteran has also argued that the neuritis of her toes should be rated separately from her status-post bunionectomy with k-wire fixation of the left first metatarsal phalangeal joint and arthroplasty of second proximal interphalangeal joint.  Therefore, when readjudicating the Veteran's claim, the AOJ should specifically consider whether separate ratings are warranted.

Relevant to the Veteran's claim for a TDIU prior to June 29, 2005, the Board finds that an opinion addressing whether her service-connected disabilities rendered her unemployable prior to such date should be obtained.  See Chotta v. Peake, 22 Vet. App. 80 (2008) (noting that a duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the time period being rated); see also Vigil v. Peake, 22 Vet. App. 63 (2008) (holding that the duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the time period being rated).  
 
The Board further finds that, as relevant to all claims, a remand is necessary in order to obtain outstanding records.  In this regard, the Board notes that the Veteran sought treatment at Meadhaven Emotional Health Program.  A response dated in February 2009 indicates that the Veteran was seen at the facility but not treated on the date of service requested.  Upon remand, these records should be requested using the correct dates of treatment.  To the extent that it is unclear if there are any additional records that have not yet been submitted, the Veteran should again be requested to provide or authorize VA to obtain such records.   

Additionally, the Board notes that the Veteran indicated that she is in receipt of Social Security Administration (SSA) disability benefits.  It does not appear, however, that the administrative decision and the records upon which SSA relied in reaching its decision have been associated with the Veteran's claims file.  The Court has held that VA's duty to assist encompasses obtaining medical records that supported an SSA award of disability benefits as they may contain information relevant to VA claims.  Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992); see also 38 U.S.C.A. § 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2009); Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Those records should be requested, and associated with the Veteran's claims file.

Furthermore, since the claims file is being returned, the Veteran should be given an opportunity to provide or identify any medical records pertaining to her claims that are not already associated with the claims folder, to include recent VA treatment records from Alabama VA facilities dating from January 2010 to the present.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action: 

1.  Request that the Veteran to provide or identify any medical records pertaining to her claims that are not already associated with the claims folder.  Thereafter, obtain all identified records, to include those from Meadhaven Emotional Health Program and the Alabama VA facilities dated from January 2010 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Request from SSA complete copies of any determination on a claim for disability benefits from that agency.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After all outstanding records have been associated with the claims file, schedule the Veteran for a VA examination to ascertain the nature and etiology of any urinary incontinence found to be present.  The claims folder and a copy of this Remand must be made available to the examiner.  The examiner should note in the examination report that the claims folder has been reviewed.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and included in the examination report.

The examiner is specifically requested to opine as to whether it is at least as likely as not (50 percent probability or greater) that any urinary incontinence found to be present is related to the Veteran's military service, to include her in-service treatment for urinary frequency with a diagnosis of urinary tract infection and urinary incontinence.

In offering such opinion, the examiner should consider the full record, to include the Veteran's lay statements regarding service incurrence and continuity of symptomatology.  The rationale for any opinion offered should be provided.

4.  After all outstanding records have been associated with the claims file, schedule the Veteran for a VA examination to ascertain the nature and etiology of any sinus disorders found to be present.  The claims folder and a copy of this Remand must be made available to the examiner.  The examiner should note in the examination report that the claims folder has been reviewed.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and included in the examination report.

The examiner is specifically requested to opine as to whether it is at least as likely as not (50 percent probability or greater) that any sinus disorder found to be present is related to the Veteran's military service, to include her in-service treatment for sinusitis, upper respiratory infections, and pharyngitis.

In offering such opinion, the examiner should consider the full record, to include the Veteran's lay statements regarding service incurrence and continuity of symptomatology.  The rationale for any opinion offered should be provided.

5.  After all outstanding records have been associated with the claims file, schedule the Veteran for a VA examination to ascertain the nature and etiology of any tinnitus found to be present.  The claims folder and a copy of this Remand must be made available to the examiner.  The examiner should note in the examination report that the claims folder has been reviewed.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and included in the examination report.

The examiner is specifically requested to opine as to whether it is at least as likely as not (50 percent probability or greater) that her tinnitus is related to the Veteran's military service, to include her in-service treatment noise exposure.

In offering such opinion, the examiner should consider the full record, to include the Veteran's lay statements regarding service incurrence and continuity of symptomatology.  The rationale for any opinion offered should be provided.

6.  After all outstanding records have been associated with the claims file, schedule the Veteran for a VA examination to ascertain the nature and etiology of any low back disorder found to be present.  The claims folder and a copy of this Remand must be made available to the examiner.  The examiner should note in the examination report that the claims folder has been reviewed.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and included in the examination report.

The examiner should identify all current diagnoses referable to the Veteran's back and peripheral neuropathy of the lower extremities.  Thereafter, the examiner should offer an opinion on the following:

	If scoliosis is diagnosed: 

(a)  Does it constitute a defect or a disease (per VAOPGCPREC 82-90, in general, a congenital abnormality that is subject to improvement or deterioration is considered a disease)?

(b)  If the Veteran's scoliosis is considered a defect, was there additional disability due to disease or injury superimposed upon such defect during service?

(c)  If the examiner finds that the Veteran's scoliosis is a disease, was it aggravated by her military service beyond the natural progression?  Aggravation indicates a permanent worsening of the underlying condition as compared to an increase in symptoms.   

For any other diagnosed back disorder: 

Is it at least as likely as not (50 percent probability or greater) that such diagnosed back disorder is related to the Veteran's military service, to include her in-service complaints of low back pain with varying diagnoses.

In offering such opinions, the examiner should consider the full record to include the Veteran's lay statements regarding service incurrence and continuity of symptomatology.  The rationale for any opinion offered should be provided.

7.  After all outstanding records have been associated with the claims file, schedule the Veteran for an appropriate VA examination so as to assess the severity of her acquired psychiatric disorder.  The claims file must be made available to, and reviewed by, the examiner, and the examiner should acknowledge such review in the examination report.  All indicated tests should be performed, and all findings reported in detail.    

The examiner should identify the nature and severity of all current manifestations of the Veteran's service-connected acquired psychiatric disorder.  The examiner should also provide a Global Assessment of Functioning Score and an explanation of what the score represents. 

The examiner should provide reasons for each opinion that takes into account the Veteran's reports of her history and her current symptoms.  If the examiner discounts the Veteran's reports, the examiner should provide a reason for doing so. 

8.  After all outstanding records have been associated with the claims file, schedule the Veteran for an appropriate VA examination so as to assess the severity of her status-post bunionectomy with k-wire fixation of the left first metatarsal phalangeal joint and arthroplasty of second proximal interphalangeal joint with neuritis of toes 1 and 2.  The claims file must be made available to, and reviewed by, the examiner, and the examiner should acknowledge such review in the examination report.  All indicated tests should be performed, and all findings reported in detail.    

The examiner should identify the nature and severity of all current manifestations of the Veteran's service-connected left foot disability.  The examiner is requested to provide an opinion as to any functional impairment, including as due to pain, flare-ups, etc.    

The examiner should also provide an opinion as to whether there is any neurologic impairment associated with the left foot disability and, if so, provide the nerve involved and describe the severity of the impairment.    

The examiner should provide reasons for each opinion that takes into account the Veteran's reports of her history and her current symptoms.  If the examiner discounts the Veteran's reports, the examiner should provide a reason for doing so.

9.  After completing the above development, the Veteran's claims file should be forwarded to an appropriate medical professional in order to determine whether her service-connected disabilities rendered her unemployable prior to June 29, 2005.  Prior to such date, she was service-connected for headaches, an acquired psychiatric disorder, degenerative arthritis changes in the medial compartments and femorotibial joint of the left knee, degenerative arthritis changes in the medial compartments and femorotibial joint of the right knee, status-post bunionectomy with k-wire fixation of the left first metatarsal phalangeal joint and arthroplasty of second proximal interphalangeal joint with neuritis of toes 1 and 2, status-post bunionectomy with k-wire fixation of the right first metatarsal phalangeal joint and arthroplasty of second proximal interphalangeal joint, and perforation of the right tympanic membrane.

The examiner should review all pertinent records associated with the claims file and to comment on the effect of the Veteran's service-connected disabilities on her ability to engage in any type of full-time employment and whether, in the examiner's opinion, the service-connected disabilities alone are of such severity to result in unemployability prior to June 29, 2005.  In offering such opinion, the examiner should specifically opine whether the Veteran's disabilities, either jointly or singularly, render her unemployable prior to June 29, 2005.

The examiner should note that consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to her age or to the impairment caused by nonservice-connected disabilities.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.

The VA examiner should provide a rationale for any opinion expressed and reconcile that opinion with all evidence of record, including all lay and medical evidence.  The rationale for any opinion offered should be provided.

10.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  In readjudicating the Veteran's claim for status-post bunionectomy with k-wire fixation of the left first metatarsal phalangeal joint and arthroplasty of second proximal interphalangeal joint with neuritis of toes 1 and 2, the AOJ should specifically consider whether a separate rating is warranted for the neuritis of toes 1 and 2.  If the claims remain denied, the Veteran and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


